V&V \ of z.
                                                                               (2IS-/3
                                                        OFFENSE: Indecency with a Child
COA #      10-12-00100-CR
                                                         COUNTY:        McLennan
STYLE:      ThP stateofTexas v. Rolando Barragan
                                                                                                   MOTION
TRIAL COURT:                 19th District Court
                                                             FOR REHEARING IS:
TRIAL COURT#:                2011-1161-C1
TRIAL COURT JUDGE: Hon. Ralph T. Strother                    DATE:
                                                             JUDGE:
DISPOSITION:         reversed &remanded


DATE:          July 25, 2013
               Chief Justice Gray         PC       S   YES
JUSTICE:
               YES
                                          dnpT
 PUBLISH:

                                                       SUPP CLK RECORD:
 CLK RECORD:         May 8, 2012
                                                       SUPP RPT RECORD:
 RPT RECORD:         June 26, 2012                                                   i.m.arY-ll. 2013 &June 20, 2013
                                                        SUPP LTR BR:
 STATE BR:           August 14, 2012
                                                        SUPP LTR BR:              June 21, 2013
 APE BR:
                     November 15, 2012




                                    IN THE COURT ™ CRIMINAL APPEALS

                                                                 CCA #


                                                                      Disposition:
         appbll££^_                    Petition
                                                                   DATE:
   FOR DISCRETIONARY REVIEW IN CCA IS:
                                                                   JUDGE:.

                                                                      SIGNED:.                            PC.
   DATE:_P_----^--2^^                                                 PUBLISH:.                          DNP:.
   JUDGE: /^             .
                                                                      MOTION FOR STAY OF MANDATE IS:
                        MOTION FOR REHEARING IN
                                                                                                    ON
   CCA IS:.                       ON           _____
                                                                      JUDGE:                              =
   JUDGE:




                                            Vol. I of 2